Case: 1:20-cv-00075-GHD-DAS Doc #: 11 Filed: 03/17/21 1 of 1 PagelD #: 45

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
WILLIE EARL CURRY PLAINTIFF
ve No. 1:20CV75-GHD-DAS
WARDEN JOSH DAVIS DEFENDANT
FINAL JUDGMENT

In accordance with the memorandum opinion entered this day, The instant case is therefore
DISMISSED with prejudice for failure to state a claim upon which relief could be granted, counting

as a “STRIKE” under 28 U.S.C. § 1915(g),

SO ORDERED, this, the _/ 6 day of March, 2021,
\)

SENIOR UNITED STATES DISTRICT JUDGE

 
